Citation Nr: 1636908	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-17 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES


1.  Entitlement to service connection for a lower back disorder.

2.  Entitlement to service connection for a left shoulder disorder.  

3.  Entitlement to service connection for a right shoulder disorder.  

4.  Entitlement to service connection for an upper back disorder.  

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for bilateral flatfoot. 


REPRESENTATION

Appellant represented by:  Dale K. Graham, Agent


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012, June 2014 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issues of entitlement to service connection for a lower back disorder, service connection for an upper back disorder, service connection for hearing loss and service connection for bilateral flatfoot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In September 2015, the Veteran notified VA that he wished to withdraw his claims for entitlement to service connection for left shoulder and right shoulder disabilities.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issues of service connection for a left shoulder disorder and service connection for a right shoulder disorder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).



Withdrawn Claims

The issues of entitlement to service connection for a left shoulder disorder and service connection for a right shoulder disorder were developed for appellate consideration.  However, in a September 2015 written statement, the Veteran notified VA of his desire to withdraw the appeal with regard to those issues.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202  (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204  (2015).  As the Veteran has withdrawn his appeals regarding the claims for service connection for bilateral shoulder disorders, there remains no allegation of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the claims will be dismissed.


ORDER

The claim for service connection for a left shoulder disorder is dismissed.

The claim for service connection for a right shoulder is dismissed.  


REMAND

In the May 2013, September 2014, and April 2015 substantive appeals, the Veteran requested a videoconference hearing before the Board.   A hearing was scheduled in June 2016, but the Veteran failed to appear for the hearing.  In August 2016, the Veteran contacted the RO and reported that he missed the Board hearing because of  a family emergency.  He requested that the hearing be rescheduled.  The Board finds good cause has been shown, and will remand the appeal to afford the Veteran a Board videoconference hearing at the RO.



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Muskogee RO.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704 (b) (2015).  After the hearing, the claims file should be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




